 Case 1:20-cv-00804-RGA Document 72 Filed 08/10/20 Page 1 of 2 PageID #: 806




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 SANOFI-AVENTIS U.S. LLC, and                       )
 SANOFI MATURE IP,                                  )
                                                    )
                      Plaintiffs,                   )
                                                    )
                          v.                        )   C. A. No. 20-804-RGA
                                                    )   (Consolidated)
 ACTAVIS LLC, ACTAVIS ELIZABETH                     )
 LLC, APOTEX CORP., APOTEX INC.,                    )
 BPI LABS, LLC, BELCHER                             )
 PHARMACEUTICALS, LLC,                              )
 BRECKENRIDGE PHARMACEUTICAL,                       )
 INC., DR. REDDY’S LABORATORIES, INC.,              )
 DR. REDDY’S LABORATORIES, LTD.,                    )
 FRESENIUS KABI USA, LLC, GLENMARK                  )
 PHARMACEUTICALS INC., USA,                         )
 GLENMARK PHARMACEUTICALS LTD.,                     )
 SANDOZ INC., HETERO USA, INC.,                     )
 HETERO LABS LTD., and HETERO LABS                  )
 LTD. UNIT-VI,                                      )

                    Defendants.

                                    NOTICE OF SERVICE

          PLEASE TAKE NOTICE that, on August 10, 2020, a copy of Defendants Apotex Inc.’s

and Apotex Corp.’s Rule 26(a)(1) Initial Disclosures was served on the following counsel in via

e-mail:

Jack B. Blumenfeld
Derek J. Fahnestock
Morris, Nichols, Arsht & Tunnell LLP
1201 North Market Street
Wilmington, DE 19801
jblumenfeld@mnat.com
dfahnestock@mnat.com

William E. Solander
Daniel J. Minion
Whitney L. Meier
Venable LLP
 Case 1:20-cv-00804-RGA Document 72 Filed 08/10/20 Page 2 of 2 PageID #: 807




1270 Avenue of the Americas, 24th Floor
New York, NY 10020
wsolander@venable.com
dminon@venable.com
mlmeier@venable.com

Michael S. Scerbo
Venable LLP
1290 Avenue of the Americas
New York, NY 10104
mscerbo@venable.com


Dated: August 10, 2020                    PHILLIPS, MCLAUGHLIN & HALL, P.A.

                                          /s/ Megan C. Haney
                                          John C. Phillips, Jr. (#110)
                                          Megan C. Haney (#5016)
                                          1200 North Broom Street
                                          Wilmington, DE 19806
                                          (302) 655-4200
                                          jcp@pmhdelaw.com
                                          mch@pmhdelaw.com

                                          Attorneys for Defendants Apotex Inc. and Apotex
                                          Corp.




                                             2
